NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



TREVONTAE J. SHULER,             )
DOC #H37202,                     )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D17-2065
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed February 22, 2019.

Appeal from the Circuit Court for Polk
County; Mark F. Carpanini and Kelly P.
Butz, Judges.

Jonathan E. Hackworth of Hackworth
Law, P.A., Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and MORRIS and ROTHSTEIN-YOUAKIM, JJ., Concur.